Offer to Purchase for Cash 2,500,000 Outstanding Shares of Common Stock of GENERAL EMPLOYMENT ENTERPRISES, INC. at $.60 Net Per Share by PSQ, LLC (A Kentucky Limited Liability Company) The Offer and Withdrawal Rights Will Expire at 12:00 Midnight, New York City Time, on June 27, 2009, Unless the Offer Is Extended. -1- PSQ, LLC, a Kentucky limited liability company (“PSQ”), is offering to purchase, at a price of $.60 net per share in cash without interest, 2,500,000 outstanding shares of common stock, no par value per share (“Shares”), of General Employment Enterprises, Inc., an Illinois corporation (“GEE” or the “Company”), on the terms and subject to the conditions specified in this Offer to Purchase and the related Letter of Transmittal. There is no financing condition to this tender offer. This tender offer is not subject to the tender of any minimum number of Shares, but is subject to the non-waivable condition that no more than 2,500,000 Shares may be purchased by PSQ under the tender offer. In the event that more than 2,500,000 Shares of GEE common stock are tendered in response to this Offer to Purchase, each tendering shareholder shall be subject to a proportional reduction of the number of Shares tendered that will be purchased in this Offer to Purchase. Concurrent with this Offer to Purchase, PSQ has entered into a Securities Purchase and Tender Offer Agreement which provides that PSQ will purchase 7,700,000 newly issued shares of GEE common stock at a price of $.25 per share, representing an aggregate purchase price of $1,925,000. As of the date of this tender offer, PSQ owns no shares of GEE common stock. A summary of the principal terms of the tender offer appears on page5 of this Offer to Purchase. This transaction has not been approved or disapproved by the United States Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the fairness or merits of this transaction or upon the accuracy or adequacy of the information contained in this document. Any representation to the contrary is unlawful. This Offer to Purchase and the related Letter of Transmittal contain important information, and you should carefully read both in their entirety before making a decision with respect to the tender offer. April 13, -2- IMPORTANT If you desire to tender all or any portion of your Shares, you should either (i)complete and sign the related Letter of Transmittal (or a facsimile thereof) in accordance with the instructions in the Letter of Transmittal, have your signature thereon guaranteed, mail or deliver the Letter of Transmittal (or a facsimile thereof) and any other required documents to Continental Stock Transfer + Trust Company, the depositary (“Depositary”) for the tender offer, and either deliver the certificates for such Shares along with the Letter of Transmittal to the Depositary or tender such Shares pursuant to the procedures for book-entry transfer set forth in “The Tender Offer— Section3— Procedures for Tendering Shares” or (ii)request your broker, dealer, commercial bank, trust company or other nominee to effect the transaction for you. If your Shares are registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you must contact your broker, dealer, commercial bank, trust company or other nominee and give instructions that your Shares be tendered.Any questions regarding this procedure should be directed to the information agent, Morrow & Co., LLC (“Information Agent”), at 470 West Avenue, Stamford, CT 08902, or by telephone at (203) 658-9400. If you desire to tender Shares and the certificates evidencing your Shares are not immediately available, or you cannot comply with the procedures for book-entry transfer described in this Offer to Purchase on a timely basis, or you cannot deliver all required documents to the Depositary prior to the expiration of the tender offer, you may tender such Shares by following the procedures for guaranteed delivery set forth in “The Tender Offer— Section3 —Procedures for Tendering Shares.” Questions and requests for assistance or for additional copies of this Offer to Purchase, the Letter of Transmittal or other tender offer materials may be directed to the Information Agent at its address and telephone number set forth on the back cover of this Offer to Purchase. Stockholders may also contact brokers, dealers, commercial banks or trust companies for assistance concerning the tender offer. -3- TABLE OF CONTENTS Page SUMMARY TERM SHEET 5 INTRODUCTION 10 SPECIAL FACTORS 11 Background of this Offer 12 Position of General Employment Enterprises and PSQ Regarding the Fairness of the Offer 12 Summary of Communications between PSQand General Employment’s Boards of Directors 13 Purpose and Structure of the Offer; Our Reasons for the Offer; and Plans for GEE After the Offer 13 Security Ownership of Certain Beneficial Owners 13 Transactions and Arrangements Concerning the Shares 14 Related Party Transactions 14 Interests of Certain Persons in the Offer 17 THE TENDER OFFER 17 Section1— Terms of the Offer; Expiration Date 17 Section2— Acceptance for Payment and Payment for Shares 19 Section3— Procedures for Tendering Shares 19 Section4— Withdrawal Rights 22 Section5— Certain U.S. Federal Income Tax Considerations 22 Section6— Price Range of Shares; Dividends 24 Section7— Certain Information Concerning General Employment Enterprises 24 Section8— Certain Information ConcerningPSQ 25 Section9— Source and Amount of Funds 25 Section10— Possible Effects of the Offer on the Market for the Shares 25 Section11— Fees and Expenses 25 Section12— Conditions to the Offer 26 Section13— Certain Legal Matters 26 Section14— Miscellaneous 27 -4- SUMMARY TERM SHEET We are offering to purchase up to a maximum of 2,500,000 shares of GEE common stock, no par value, for $.60 net per Share in cash without interest. The following are some of the questions that you, as a shareholder of GEE, may have and answers to those questions. We urge you to carefully read the remainder of this Offer to Purchase and the related Letter of Transmittal because the information in this summary is not complete and additional important information is contained in the remainder of this Offer to Purchase and the related Letter of Transmittal. When used in this Offer to Purchase, the terms “we,” “our,” and “us” refer to PSQ, unless the context requires otherwise. Who is offering to buy my securities? Our name is PSQ, LLC. We are a Kentucky limited liability company formed specifically to acquire shares of GEE common stock, including 7,700,000 shares of newly issued shares of GEE common stock (“New Issue Shares”), which will result in PSQ controlling the voting class of outstanding capital stock of GEE. We are offering to purchase up to, but no more than 2,500,000 shares of the outstanding shares GEE common stock at a price of $.60 per share. As of the date hereof, we do not own any shares of GEE common stock, but we have entered into an
